Dismissed and Opinion Filed October 29, 2014




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01346-CV

                         IN RE MYRAN ANDRE KELLEY, Relator

                 Original Proceeding from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F06-72844-WQ

                             MEMORANDUM OPINION
               Before Chief Justice Wright, Justice FitzGerald, and Justice Francis
                                   Opinion by Justice Francis
       Relator filed this petition for writ of mandamus contending that the district clerk has

failed to transmit his petition for writ of habeas corpus to the Texas Court of Criminal Appeals as

required by the Texas Code of Criminal Procedure.

       This Court has mandamus jurisdiction over the district clerk only when the district clerk’s

actions interfere with this Court’s jurisdiction. See TEX. GOV'T CODE ANN. § 22.221 (West

2004). The intermediate courts of appeals have no original jurisdiction over petitions for habeas

corpus relief in connection with criminal proceedings. See TEX. GOV'T CODE ANN. § 22.221(d)

(West 2004) (limiting habeas corpus jurisdiction of intermediate courts of appeals to civil

matters); TEX. CODE CRIM. PROC. ANN. art. 11.05 (West 2005) (granting original jurisdiction in

cases seeking writs of habeas corpus in criminal cases to the court of criminal appeals, districts

courts, and county courts). Consequently, any complaints about action or inaction on a matter

related to a post-conviction petition for writ of habeas corpus must be brought by mandamus to
the court of criminal appeals and not to this Court. In re McAfee, 53 S.W.3d 715, 717 (Tex.

App.—Houston [1st Dist.] 2001, orig. proceeding).    We DISMISS the petition for want of

jurisdiction.




141346F.P05                                      /Molly Francis/
                                                 MOLLY FRANCIS
                                                 JUSTICE




                                           –2–